Title: To James Madison from Elias Vanderhorst, 30 March 1802
From: Vanderhorst, Elias
To: Madison, James


					
						Sir.
						Bristol March 30th. 1802.
					
					I have already had the pleasure of writing to you by this conveyance, and as the Vessel is now on the point of Sailing I have only a moment left to enclose you the London Gazette Extraordinary, of yesterday’s date, containg. an Acct. of the Signing of the Definitive Treaty of Peace, at Amiens, on the 27h. Instt. I also now enclose a few News-Papers in addition to those I before sent, likewise the last London Price Current. I have the Honor to be with great respect, Sir, Your most Obdt. & most Hl. Servt.
					
						Elias Vander Horst
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
